Citation Nr: 0948077	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  07-04 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected right shoulder 
disability.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to a service-connected right 
shoulder disability and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from February 1970 to 
October 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that service connection is warranted 
for hypertension and coronary artery disease.  He asserts 
that his disabilities were aggravated by medication 
prescribed for a service-connected right shoulder disability.  
He has also asserted that the coronary artery disease was 
aggravated by the hypertension.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

The appellant has taken several medications for the service-
connected right shoulder disability, including naproxen.  In 
the February 2006 statement of the case, the RO reviewed an 
internet article on naproxen, which indicated that the drug 
may reduce the blood pressure lowering effects of blood 
pressure medications.  This suggests there may be a link 
between naproxen and the appellant's hypertension.  A 
February 2006 VA examination only addressed the question as 
to whether the Veteran's hypertension was directly related to 
his active service.  There was no discussion as to whether 
medications prescribed for the appellant's service-connected 
right disability aggravated/worsened his hypertension and/or 
coronary artery disease. 

VA must provide a VA examination when there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease, 
and (4) insufficient competent evidence of record for VA to 
make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, this case must be remanded to the RO 
for a medical examination addressing whether the medication 
prescribed for the appellant's service-connected right 
shoulder disability aggravated his hypertension or coronary 
artery disease.   

Additionally, the February 2006 VA examination did not 
address whether service connection is warranted for the 
appellant's coronary artery disease on a direct-incurrence 
basis or as secondary to hypertension.  The appellant has 
asserted that the coronary artery disease was aggravated by 
hypertension.  Therefore, a medical examination is necessary 
to determine whether the coronary artery disease was caused 
or aggravated by the appellant's service or hypertension.  

The claims file contains VA treatment records from June 1999 
to February 2006.  The February 2006 VA examination 
referenced electronic and hard copies of VA treatment records 
that spanned from November 1993 to August 2000.  Those 
records are not on file.  To determine whether the 
appellant's hypertension and coronary artery disease are 
related to service or aggravated by medication prescribed for 
the right shoulder disability, it would be beneficial to 
review all of the appellant's VA treatment records relating 
to these issues.  Thus, all of the appellant's VA treatment 
records from service to present, including those concerning 
his hypertension, coronary artery disease and service-
connected right shoulder disability, should be added to the 
file by the RO before the file is sent for a medical 
examination.   

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2009) have been interpreted to apply to all aspects 
of claims, including the initial disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In this case, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
award of benefits.  As such, the Board finds that corrective 
notice should be sent to the appellant.

In his February 2007 substantive appeal, the appellant states 
that he submitted information showing that the medication he 
was on for many years for his service-connected right 
shoulder disability, specifically naproxen and Motrin, can 
aggravate or cause an increase in hypertension.  There is no 
evidence of record from the appellant on this issue.  The 
corrective VCAA notice should also request any information he 
has showing a connection between the medications and 
hypertension or coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter which 
satisfies all VCAA notice obligations with 
regard to the issues on appeal of 
entitlement to service connection for 
hypertension, to include as secondary to a 
service-connected right shoulder 
disability, and entitlement to service 
connection for coronary artery disease, to 
include as secondary to a service-
connected right shoulder disability and 
hypertension, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); and any other applicable legal 
precedent.  The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date in the event 
of award of the benefit sought, as 
outlined by the Court in Dingess/Hartman.

In the VCAA notice letter, the VA should 
request the appellant to send the 
information about a connection between 
naproxen and Motrin and hypertension, 
which he referenced in the February 2007 
substantive appeal.

2.  Obtain all of the appellant's VA 
treatment records from service until June 
1999 and from February 2006 to present, 
including the records referenced in the 
February 2006 VA examination.  If no 
records are available, the claims folder 
must indicate this fact.




	(CONTINUED ON NEXT PAGE)
3.  Once all the VA treatment records have 
been received, schedule the appellant for 
a VA medical examination for the purpose 
of determining:

*	Whether it is at least as likely 
as not that the appellant's 
hypertension was 
aggravated/worsened by the 
service-connected right shoulder 
disability.

*	The examiner should determine 
whether it is at least as likely 
as not that the appellant's 
coronary artery disease was 
caused by service or aggravated 
by hypertension or a service-
connected disability, to include 
the right-shoulder disability.

*	The examiner should consider the 
medications the appellant was 
prescribed for his right-
shoulder disability, including 
naproxen, Tylenol 3 and Motrin, 
and the dates he took the 
medications.  The examiner 
should determine whether the 
dates the appellant took the 
medications were associated with 
an elevation of the symptoms of 
hypertension or coronary artery 
disease.  The examiner should 
evaluate whether it is at least 
as likely as not that the 
medications aggravated or 
contributed to the development 
of hypertension or coronary 
artery disease.  

*	The examiner should determine 
whether any other medication the 
appellant has taken 
contemporaneously to the 
medications for his service-
connected right shoulder 
disability may have aggravated 
or contributed to the 
hypertension or coronary artery 
disease.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The VA clinician is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

4.  Thereafter, readjudicate the issues on 
appeal of entitlement to service 
connection for hypertension, to include as 
secondary to the service-connected right 
shoulder disability, and coronary artery 
disease, to include as secondary to the 
service-connected right shoulder 
disability and hypertension.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


